Whxtakeb, Judge,
concurring:
The formal notice from the Adjutant General’s office, dated November 12, 1946, stated that “the War Department has concurred in the findings of the Board * * That means to me that it concurred in all of the findings of the Board, which includes its finding that this officer had been disabled as the result of an explosion of an instrumentality of war. The later action of the Adjutant General, taken on January 6, 1947, notifying the Administrator of Veterans’ Affairs that “the disability on which retirement is based was not incurred in combat with an enemy of the United States and was not the .result of an explosion of an instrumentality of war” — this action seems to me to be inconsistent with the action taken on November 12,1946. But the action taken on November 12,1946, was the action of the Adjutant General, acting for the Secretary of War, on the findings of the Retiring Board determining the rights to which plaintiff in this suit was entitled. While the letter to the Administrator of Veterans’ Affairs of January 6, 1947, is inconsistent therewith, nevertheless it is not a determination of the rights of the officer. That determination was on November 12, 1946, and it is that determination that I think is binding.
For this reason I concur.